 94DECISIONSOF NATIONALLABOR RELATIONS BOARDArt Steel Co., Inc.andDistrict 65, Wholesale,Retail &Office Processing Union and Truck Drivers LocalUnionNo.807, InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof AmericaandLocal 400,Sheet Metal WorkersInternationalAssociation,AFL-CIO.Cases2-CA- 12327, 2-CA- 12331September 10, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn July21, 1971, Trial Examiner Max Rosenbergissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action,as set forth in theattached Trial Examiner'sDecision.Thereafter, theRespondent and the ChargingParty,Local 400, SheetMetal Workers International Association,AFL-CIO,in Case 2-CA-12331,filed exceptions to the Decisionand supporting briefs, and the Charging Parties,District 65,Wholesale,Retail& Office ProcessingUnion andTruckDriversLocalUnion No. 807,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, in Case2-CA-12327,fileda brief in opposition to theexceptions and brief of Local 400.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has consideredthe TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this proceeding,and herebyadopts the findings,conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Art Steel Co., Inc., New York, NewYork, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner: With all partiesrepresented, these cases were tried before me in New York,New York, on June 2, 1971, on complaint of the GeneralCounsel of the National Labor Relations Board and ananswer filed thereto by Art Steel Co., Inc., herein called theRespondent.' The issue presented by the pleadings raise thequestion as to whether Respondent violated Section8(a)(1)of the National Labor Relations Act, as amended, by thecirculation of certainleaflets to itsemployees prior to theconduct of a scheduled Board representation election.Briefs have been received from the General Counsel andRespondent, which have been duly considered.Upon the entire record made in these proceedings, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, a New York corporation with offices andplaces of business in the City of New York,is engaged inthe manufacture, sale, and distribution of office equipment,furniture, and related products. During the annual periodmaterial to these proceedings, Respondent manufactured,sold, and distributed products valued in excess of $500,000of which products valued in excess of $50,000 were shippedfrom its several places of business in New York directly topoints located outside of that State. The complaintalleges,the answer admits, and I find that Respondent is anemployer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDDistrict 65, Wholesale, Retail & Office Processing Union,herein called District 65; Truck Drivers Local Union No.807, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein called Local807; and Local 400, Sheet Metal WorkersInternationalAssociation, AFL-CIO, herein called Local 400, are labororganizations within Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)(1) of the Act by the following conduct: (a) On or aboutOctober 29, 1970, and December 1, 1970, Respondentdistributed leaflets to the employees in which it offered andpromised to accord them improved medical, hospitaliza-tion, and pension benefits if they refrained from becomingor remaining members of District 65, Local 807, or Local400, if-they withheld their assistance and support fromthose labororganizationsand if they abandoned theirmembership in and activities on behalf of these unions, andThe complaint,which issued on May 14,1971, is based on a charge inCase 2-CA-12327 filed and served on April 9, 1971, and a charge andamended charge in Case 2-CA-12331 filed and served on April 14, 1971,and April 26, 1971,respectively193 NLRB No. 19 ART STEELCO., INC.(b) On or about March 29, 1971, Respondent, by a leafletdistributed to its employees, conducted a raffle whereby itsemployees were offered the chance to win a free ]-weekvacation, conditioning participation in the raffle by anyemployee upon his execution of a statement to the effectthat he did not wish to be represented for the purposes ofcollective bargaining by the aforementioned labor organi-zations and that he desired that the Unions return hissigned authorization cardRespondent admits that itcirculated the foregoing documents to its work complementon the dates alleged in the affirmative pleadings. However,it takes the position that the leaflets were not statutorilyoffensive. Alternatively, Respondent argues that, assumingthat its conduct interfered with, restrained, and coercedemployees in the exercise of rights guaranteed to themunder the Act, its action was legally privileged becauseDistrict 65, Local 807, and Local 400 made concurrentpromises and granted benefits similar to those whichRespondent proffered.On August 24, 1970, District 65 and Local 807 filed ajoint petition with the Board in Case 2-RC-15473 seekingan election among Respondent's employees, and, onAugust 26, 1970, Local 807 petitioned for an election inCase 2-RC-15450 Not to be outdone, the Respondent filedan election petition on September 23, 1970, in Case2-RD-756. The three petitions are pending before theBoard. No election has yet been conducted because of thependency of the instant charges.On October 29, 1970, Respondent's industrial relationsdepartment distributed a leaflet to its employees whichrecited:During the last few weeks you have undoubtedly beenoverwhelmed by `pie in the sky' promises from all theunions that are trying to overrun our shop and make it adifficult place to do businessDistrict 65 and Local 807 probably promise to give youa `great' welfare plan. And Local 400 is claiming it has abetter one and if you stick with them they'll improve it.2Well, we have examined all these so call `fantastic'welfare plans.We don't think they are really good foryou at all.So when the contract expires your Company is going toput into effect it's own welfare plan for all the workers.And what do we ask in return9 Do we ask that you payus dues, fines or assessments? No! All we expect is anhonest days work.The Company's new welfare plan-and this is apromise which we will not break-will be better thananyone offered by District 65 and Local 807 and betterthan the one you are getting now. However, this is forthe future. As for now, because of the chaotic state ofaffairs and because we don't feel Local 400 has yourbest interests at stake, we are not going to pay thewelfare contributions which Local 400 is demanding.You will decide what is best for you.THE MANAGEMENTOn December 1, 1970, Respondent circulated thefollowing flyer to the employees which contained a Spanishtranslation and which read:2Although the record is not particularlyilluminating, it would appearthat,at the timesmaterial to the filing of the petitions, Local 40095Dear Employee:The contract with Local # 400 is tied up in Court.Under that contract, your Company made contrib-utions to the Union welfare and pension funds whichgave you hospitalization and surgical benefits andretirement income.At the request of District 65 and Teamsters Local 807,we have stopped making payments to the Local #400Union welfare funds. As a result, Local #400 will soonformally advise you that you no longer can receivebenefits.Your Company does not intend to let you lose all ofyour medical or pension benefits.When all the unions are rejected in the election, we willprovide you with a better Company Hospitalization andpension plan than you have received in the past.Protect your jobs. Your Company will serve you betterand more honorably when you vote NO UNION.THE MANAGEMENTOn March 29, 1971, Respondent's president distributed arafflecircular to the workers with an accompanyingSpanish translation. This document advised the employeestoSign this slip below and send to the PersonnelDepartment in the attached envelope. The slip will beused for a drawing.One name from each plant and the warehouse will bepicked for a free Easter week for two (2) in Puerto Ricoor the Dominican Republic including: Air Transporta-tion,hotel accommodations, and full wages for theweek.To Local400/District65/Local 807Idon'twant your union and I want my unionauthorizationcard back.SignatureThis slip will be used for the drawing.The parties stipulated and I find that the foregoing raffleslipwas handed out to all employees. However, only 19chose to participate in the drawing.Even the most casual reading of the leaflets of October 29and December 1 would convince the reader, as it does theundersigned Trial Examiner, of their legal taint. Thus, theOctober 29 document informed the employees that "whenthe contract expires your Company is going to put intoeffect it's own welfare plan for all the workers.... TheCompany's new welfare plan-and this isa promisewhichwe will not break-will be better than anyone offered byDistrict 65 and Local 807 and better than the one you aregetting now." (Emphasis supplied). And, in the December Ileaflet,Respondent made its promise clear that "When allthe unions are rejected in the election, we will provide youwith a better Company Hospitalization and pension thanyou have received in the plant." Finally, the raffle leafletwhich Respondent circularized on March 29, 1971, plainlyproffered a desired economic benefit but was available onlyto those employees who publicly manifested their desire nottobe collectively represented by any of the laborrepresented Respondent'semployees and a collective agreement existedbetween Respondent and Local 400 embodying a welfare plan. 96DECISIONS OFNATIONALLABOR RELATIONS BOARDorganizations involved herein.When viewed against thebackdrop of a spirited organizational campaign and animpending election, I am convinced and conclude thatRespondent's leaflets interferedwith, restrained, andcoerced the employees in the exercise of rights guaranteedthem under Section 7 of the Act and thereby violatedSection 8(a)(1) of the Act.Iturn next to Respondent's defense that its conductshould not be condemned because the contesting unionsengaged in parallel activities. The record shows and I findthat, on April 2, 1971, Respondent filed charges in Cases2-CB-4962-1 and 2-CB-4962-2 alleging that District 65and Local 807 had violated Section 8(b)(I)(A) of the Act byrestraining, coercing, intimidating, and physically assault-ing its employees. By letter dated April 22, 1971, the ActingRegional Director for Region 2 dismissed the charges. Indoing so, he noted that "Although not specifically allegedin your charge, I have considered your contention thatDistrict 65 has unlawfully granted certain medical benefitsto employees and find that this is not deemed to warrantfurther proceedings in light of all the circumstances herein,includingyour conduct in eliminating such medicalbenefits and promising greater benefits if District 65 andLocal 807 and their rival union lost the election in thepending representation case, and similar offers by the rivalunion to furnish the benefits eliminated by you." Thereaf t-er,Respondent appealed the Region's dismissal of itscharges to the General Counsel. On June 11, 1971, theGeneral Counsel upheld the Acting Regional Director'sdetermination.I find no merit in the Respondent's defense for, as theBoard has emphatically announced in prior cases, theUnions "alleged unfair labor practices, if established, donot lessen the need for vindicating and protecting employeerightsunder the Act, which the [Respondent has]infringed,-much less justify the [Respondent's] violationof these rights." 3IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act.Inasmuch as some of Respondent's employees apparentlyspeak and read only Spanish, I shall recommend that the3 SeeLocal No 1150, United Electrical, Radio & Machine Workers ofAmerica,84 NLRB 972, 979,United FurnitureWorkers of America,81NLRB886, 8884In the event no exceptions are filed asprovided bySection102 46 oftheRules and Regulations of the NationalLabor RelationsBoard, thenotices required to be posted by Respondent pursuant tothe Recommended Order herein shall be printed in bothEnglish and Spanish.Upon the basis of the foregoing findings of fact andconclusions and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.District 65, Local 807, and Local 400 are labororganizations within the meaning of Section 2(5) of the Act.3.By interfering with,restraining,and coercing em-ployees in the exercise of their rights guaranteed in Section7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the purview ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following recommend-ed:ORDER4Respondent,Art Steel Co., Inc., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Offering and promising employees improved medical,hospitalization, and pension benefits to induce them torefrain from becomingor remainingmembers of District65, Local 807, Local 400, or any other labor organization,and to refrain from givingany assistanceor support to theaforesaid unions and to induce them to abandon theirmembership in and activities on their behalf.(b) Conducting raffles among its employees in which theyare given the opportunity to wina free1-week vacation,where participation in such raffles is conditioned upon theemployeessigning a statementthat they do not wish to berepresented collectively by District 65, Local 807, or Local400, and that they desired that the said labor organizationsreturn their signed authorization cards.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist the above-mentionedunions,or any otherlabor organization, to bargain collectively through repre-sentativesof their own choosing, and toengage inconcerted activities for the purpose of collective bargaining,or other mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act.findings, conclusions,recommendations,and recommended Order hereinshall, asprovided in Section 10248 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order andall objections thereto shall be deemed waived for all purposes. ART STEEL CO., INC.97(a) Post at its plants in New York, New York, copies ofthenotice attached hereto and marked "Appendix."5Copies of said notice, to be furnished by the RegionalDirector for Region 2, shall, after being duly signed by arepresentative of Respondent, be posted by Respondent inboth English and Spanish immediately upon receipt thereofand maintainedby it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 2, in writing,what steps Respondent has taken to comply therewith.65In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONS BOARD"6 In the event that the Recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 2,in writing,within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "our employees to refrain from giving any assistance orsupport to the Unions and to make the employees giveup their membership in or activities on behalf of theUnions.WE WILL NOT hold raffles among our employees inwhich they are given the chance to win a free 1-weekvacation,where participation in the raffles is condi-tioned on their signing statements that they do notdesire to be represented by District 65, Local 807, orLocal 400, and that they want the Unions to return theirsigned authorization cards.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor organiza-tions, to join or assist the above-mentioned unions orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activities.All our employees are free to become or refrain frombecoming members of the above-named unions or anyother labor organization.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTofferor promise our employeesimproved medical, hospitalization, and pension benefitsto induce them to refrain from becoming or remainingmembers of District 65, Wholesale, Retail & OfficeProcessing Union; Truck Drivers Local Union No. 807;orLocal 400, Sheet Metal Workers InternationalAssociation, AFL-CIO or any other labor organization,and we will not offer or promise those benefits to induceART STEEL CO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions, may be directed to the Board's Office, 36thFloor, Federal Building, 26 Federal Plaza, New York, NewYork 10007, Telephone 212-264-0300.